Name: Commission Regulation (EEC) No 1599/90 of 14 June 1990 amending Regulations (EEC) No 3154/85 and (EEC) No 3719/88 with a view to facilitating certain private humanitarian aid operations for the benefit of people in third countries
 Type: Regulation
 Subject Matter: economic geography;  cooperation policy;  agricultural activity;  agricultural policy
 Date Published: nan

 15. 6 . 90 Official Journal of the European Communities No L 151 /29 COMMISSION REGULATION (EEC) No 1599/90 of 14 June 1990 amending Regulations (EEC) No 3154/85 and (EEC) No 3719/88 with a view to facilitating certain private humanitarian aid operations for the benefit of people in third countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 1 889/87 (2), and in particular Article 12 thereof, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (% as last amended by Regulation (EEC) No 1340/90 (4), and in particular Articles 12 (2), 15 (5), 16 (6) and 24 thereof, and to the corresponding provisions of the other Regulations on the common organization of the markets in agricultural products ; Article 1 The following paragraph 4 is hereby added to Article 21 of Regulation (EEC) No 3154/85 : '4. Member States shall be authorized not to collect any negative monetary compensatory amount in respect of products or goods consigned by private individuals or groups of private individuals with a view to their free distribution for humanitarian aid purposes in third countries where all the following conditions are fulfilled : (a) no refund is applied for by the parties who wish to benefit from this exemption ; (b) such consignments are occasional in nature, comprise varied products and goods and do not exceed a total of 30 000 kilograms per means of transport, and (c) the competent authorities have sufficient proof as to the destination and/or use of the products and the proper execution of the operation. The following endorsement shall be added to box 44 of export declarations or in the appropriate box of any other declaration within the meaning of Article 1 (2) (d) of this Regulation : "No refund or MCA  Article 21 (4) of Regulation (EEC) No 3 154/85/Article 5 (3) of Regulation (EEC) No 3719/88". The Member States shall inform the Commission as soon as possible of cases where such operations give rise to deflection or to doubt regarding their proper execution.' Whereas Article 21 of Commission Regulation (EEC) No 3154/85 of 11 November 1985 laying down detailed rules for the administrative application of monetary compensa ­ tory amounts (*), as last amended by Regulation (EEC) No 1546/89 (6), provides that certain exports for Community or national food-aid operations are to be exempted from the application of monetary compensatory amounts ; whereas, in order to facilitate private humanitarian aid operations for the benefit of people in third countries, such operations should also be exempted from monetary compensatory amounts under conditions to be laid down ; Whereas for the same reason it should be provided that, under similar conditions, an export licence need not be required in accordance with Commission Regulation (EEC) No 3719/88 0, as last amended by Regulation (EEC) No 1903/89 (8), for such exports for private food-aid purposes ; Whereas the measures provided for in this Regulation are in accordance with the opinions of the Management Committees concerned. Article 2 The following paragraph 3 is hereby added to Article 5 of Regulation (EEC) No 3719/88 : '3 . Member States shall not require an export licence or licences for consignments qualifying under Article 21 (4) of Regulation (EEC) No 3154/85. In addition, the Member States shall be authorized not to require an export licence or licences for products or goods consigned by private individuals or groups of private individuals with a view to their free distribu ­ tion for humanitarian aid purposes in third countries where all the following conditions are fulfilled : (') OJ No L 164, 24. 6. 1985, p. 6. 0 OJ No L 182, 3 . 7. 1987, p. 1 . (3) OJ No L 281 , 1 . 11 . 1975, p. 1 . (4) OJ No L 134, 28 . 5. 1990, p. 1 . 0 OJ No L 310, 21 . 11 . 1985, p. 9 . ( «) OJ No L 151 , 3 . 6. 1989, p. 24. 0 OJ No L 331 , 16. 11 . 1988, p. 1 . ( «) OJ No L 184, 30 . 6. 1989, p. 22. No L 151 /30 Official Journal of the European Communities 15. 6 . 90 any other declaration within the meaning of Article 1 (2) (d) of Regulation (EEC) No 3154/85 : "No refund or MCA  Article 21 (4) of Regulation (EEC) No 3154/85/Article 5 (3) of Regulation (EEC) No 3719/88".' (a) no refund or monetary compensatory amount is applied for by the parties which wish to benefit from this exemption ; (b) such consignments are occasional in nature, comprise varied products and goods and do not exceed a total of 30 000 kilograms per means of transport, and (c) the competent authorities have sufficient proof as to the destination and/or use of the products and the proper execution of the operation . The following endorsement shall be added to box 44 of export declarations or to the appropriate section of Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 June 1990 . For the Commission Ray MAC SHARRY Member of the Commission